Citation Nr: 1730804	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran appeared at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in January 2015 and was remanded for further development.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current back disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2015.  The purpose of this remand was to obtain a VA examination.  Upon remand, the Veteran underwent a VA examination in May 2015.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
 III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her back disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows as to the claim.

The Veteran contends that her duties as a cook during service led to her current back disability.  Specifically, at her May 2013 Board hearing, the Veteran stated that repeated heavy lifting and prolonged standing during her military service caused her current back disability.  The Veteran also reported that she was not diagnosed with a back disability in service and instead was told that her back pain was related to her menstrual cycle.  The Veteran stated that her back pain has become progressively worse since her separation from the military.

Service treatment records from the Veteran's period of service reflect complaints of back pain in May 1991, August 1991, and September 1995.  At the Veteran's separation examination in May 1999, the Veteran complained of recurrent back pain.  

Following her separation from service, the Veteran continued to note chronic back pain in November 1999, and January, February and April 2000.

Post service, the Veteran was diagnosed with a degenerative disc disease.  In August 2011, the Veteran underwent a VA examination and in September 2012, an addendum opinion was provided.  The examiner noted that films in 2010 "showed minimal multilevel degenerative changes" and that an MRI also showed lumbar disc disease.  The examiner opined that the Veteran's current back disability was not related to service.  The examiner reported that review of VA treatment records "does not report onset of [low back pain] until 2003 and then again in 2010."  

In January 2015, the Board found this opinion inadequate as the evidence of record shows that complaints of back pain were made as early as November 1999, and January, February and April 2000 as discussed above.  Further, there are treatment records not mentioned by the examiner that note "intermittent" back pain, specifically in April 2004, December 2005, June 2006, June 2007, December 2007, June 2008, December 2008 and July 2009.

Pursuant to the Board's January 2015 remand, the Veteran underwent another VA examination in May 2015.  The examiner stated that VA treatment records demonstrate chronic treatment since her diagnosis of degenerative disc disease.  However, the examiner opined that the Veteran's back disability is less likely than not causally related to her military service.  The examiner explained that the Veteran's service treatment records do not document a chronic low back condition.  The examiner discredited the Veteran's report of back pain at her separation examination.  The examiner stated that although the Veteran reported chronic low back pain to multiple medical professionals from November 1999 to August 2000, her treatment records do not show a chronic back condition.  The examiner noted that the Veteran's treatment records are silent for complaints of low back pain from August 2000 to May 2003 when a May 2003 treatment note stated "new onset" of complaints of intermittent back pain. 

The examiner further noted that the Veteran's treatment records (primary care appointment every six months) from April 2004 until July 2009 each note that the Veteran has a history of intermittent back pain.  The examiner found that this statement does not conclusively demonstrate that the Veteran was complaining of low back pain and instead treated these records as an absence of low back pain for this time period.  Ultimately, the examiner opined that as a result of the above evidence, the Veteran's low back condition is less likely as not related to or caused by her reports of low back pain on her separation examination.  

The Board finds this opinion inadequate as it does not properly account for the Veteran's lay statements.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation). A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  As none of the VA opinions of record address the Veteran's competent reports of continuous back pain since active duty service, they are inadequate and entitled to little probative weight.  

Additionally, the Board finds that the Veteran's statements regarding her duties in service are credible and consistent with the circumstances of her service, including the duties associated with her position as a cook.  Furthermore, the Veteran is competent to report back pain and continuity since her service and her service treatment records and post service records support her assertion.  Additionally, the Veteran did not file a claim for service connection for a back disability for years after her initial complaints of back pain; thus, indicating that these statement were made for treatment purposes and not for compensation purposes.  The Board finds that statements made for treatment purposes, without a view towards compensation, are generally credible.  

Overall, although there are no probative medical opinions addressing whether the Veteran's back disability is directly related to her active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.  Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran's back disability is a result of her active service, and the entitlement to service connection is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


